This is an action to recover the price of certain pulp wood which the plaintiff alleges that he sold and . delivered to defendant. The defendant denies that he made any contract to purchase the wood, and claims .that at plaintiff’s request he shipped the wood, with his own wood, to Oxford Paper Company subject to inspection and scale by that company; that the entire carload was rejected as not conforming to specifications, and that he received nothing for the same.
The issue was solely between the parties; no other witness testified as to the contract between them. The decision involves only a question of fact, determined largely by the weight which the jury gave to the testimony of the plaintiff and defendant. The evidence was squarely conflicting, and we perceive no reason which would justify us in interfering with the conclusion of the jury. Motion overruled.